             Case 5:20-cv-01111 Document 1 Filed 09/17/20 Page 1 of 6




                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF TEXAS
                                    SAN ANTONIO DIVISION


 JOE HAND PROMOTIONS, INC.,

                          Plaintiff,

                - vs -                              CASE NO.: 5:20-cv-01111

 KENNETH A. DOERR,
 d/b/a BEER LEASE, and
 BOBBY R. CLEMENTS,
 d/b/a BEER LEASE,

                          Defendants.


                                           COMPLAINT

       Plaintiff, JOE HAND PROMOTIONS, INC., by and through its attorney, for its Complaint

against Defendants hereby alleges as follows:

                                           THE PARTIES

       1.      Plaintiff, JOE HAND PROMOTIONS, INC. is a corporation organized and

existing under the laws of Pennsylvania with its principal place of business located at 407 East

Pennsylvania Blvd., Feasterville, PA 19053. Plaintiff held the exclusive commercial distribution

rights to the broadcast of Ultimate Fighting Championship® 229: Khabib vs. McGregor, including

all undercard bouts and the entire television broadcast, telecast nationwide on October 6, 2018

(“Program”) for businesses such as the business made the basis of this suit.

       2.      Defendant, KENNETH A. DOERR

               a.        is an individual who resides in the State of Texas,

               b.        may be served at 3420 FM 78, McQueeney, Texas 78123 or wherever
                         found,

               c.        conducted business as “Beer Lease” on the date of the Program,
     Case 5:20-cv-01111 Document 1 Filed 09/17/20 Page 2 of 6




      d.    owned, operated, maintained, and controlled the commercial establishment
            known as Beer Lease located at 3420 FM 78, McQueeney, Texas 78123
            (the “Establishment”) on the date of the Program,

      e.    held the active permit/license issued from the Texas Alcoholic Beverage
            Commission for the Establishment on the date of the Program,

      f.    held the active Texas Limited Sales, Excise, and Use Tax Permit for the
            Establishment on the date of the Program,

      g.    had a right and ability to supervise the activities of the Establishment on the
            date of the Program, and

      h.    had an obvious and direct financial interest in the activities of the
            Establishment on the date of the Program.

3.    Defendant, BOBBY R. CLEMENTS

      a.    is an individual who resides in the State of Texas,

      b.    may be served at 3420 FM 78, McQueeney, Texas 78123 or wherever
            found,

      c.    conducted business as “Beer Lease” on the date of the Program,

      d.    owned, operated, maintained, and controlled the Establishment on the date
            of the Program,

      e.    held the active permit/license issued from the Texas Alcoholic Beverage
            Commission for the Establishment on the date of the Program,

      f.    held the active Texas Limited Sales, Excise, and Use Tax Permit for the
            Establishment on the date of the Program,

      g.    had a right and ability to supervise the activities of the Establishment on the
            date of the Program, and

      h.    had an obvious and direct financial interest in the activities of the
            Establishment on the date of the Program.




                                      2
              Case 5:20-cv-01111 Document 1 Filed 09/17/20 Page 3 of 6




                                  JURISDICTION AND VENUE

       4.      This Court has subject matter jurisdiction under 28 U.S.C. § 1331 (federal question)

as this civil action is brought under the Communications Act of 1934, as amended, 47 U.S.C. §

553 (generally referred to as “Cable Piracy”) and 47 U.S.C. § 605 (generally referred to as

“Satellite Piracy”).

       5.      Venue is proper in this District because a substantial part of the events giving rise

to the claims occurred in this District and/or Defendants reside in this District.

                                               FACTS

       6.      Plaintiff repeats, re-alleges, and incorporates by reference each and every allegation

and averment set forth in the above paragraphs of this Complaint with the same force and effect

as if the same were more fully set forth at length herein.

       7.      Plaintiff is a company that specializes in distributing and licensing premier sporting

events to commercial locations such as bars, restaurants, lounges, clubhouses, and similar

establishments. Since 2001, Plaintiff has been the exclusive domestic commercial distributor for

the world’s premier mixed martial arts promotion company, the Ultimate Fighting

Championship®. Over the years, Plaintiff has invested a considerable amount of time and money

in building a loyal customer base and retaining customers.

       8.      By contract, Plaintiff was granted the exclusive right to license and distribute the

Program to commercial establishments throughout the United States, including the Establishment.

The Program broadcast originated via satellite uplink and was subsequently re-transmitted

interstate to cable systems and satellite television companies via satellite signal.




                                                  3
              Case 5:20-cv-01111 Document 1 Filed 09/17/20 Page 4 of 6




       9.      Plaintiff entered into subsequent agreements with various commercial

establishments in the State of Texas that, in exchange for a fee, allowed them to exhibit the

Program to their patrons. In consideration of the aforementioned agreements, Plaintiff expended

substantial monies to market, advertise, promote, administer, and transmit the Program broadcast

to those establishments in the State of Texas.

       10.     Prior to the broadcast of the Program, Defendants could have contracted with

Plaintiff and purchased authorization to exhibit the Program in their Establishment for a fee.

However, Defendants chose not to contract with Plaintiff or pay a fee to Plaintiff to obtain the

proper license or authorization. At no time did Plaintiff give Defendants license, permission, or

authority to receive and exhibit the Program in their Establishment.

       11.     By unauthorized satellite transmission or, alternatively, by unauthorized receipt

over a cable system, Defendants willfully intercepted and/or received the interstate communication

of the Program or assisted in such actions. Defendants then unlawfully transmitted, divulged, and

published said communication or assisted in unlawfully transmitting, divulging, and publishing

said communication to patrons in their Establishment.

       12.     Without authorization, license, or permission to do so from Plaintiff, Defendants

exhibited the Program to the patrons within their Establishment.

       13.     In addition, by virtue of their position(s) as it relates to the Establishment,

Defendants had the right and ability to supervise and an obvious and direct financial interest in the

activities of the Establishment at all relevant times.




                                                  4
             Case 5:20-cv-01111 Document 1 Filed 09/17/20 Page 5 of 6




       14.     Defendants pirated Plaintiff’s licensed exhibition of the Program and infringed

upon Plaintiff’s exclusive rights while avoiding proper authorization from and payment to

Plaintiff. Defendants’ actions were committed willfully and with the purpose and intent to secure

a commercial advantage and private financial gain.

       15.     At the time of the wrongful conduct described herein, Defendants’ agents, servants,

and employees were in fact Defendants’ agents, servants, and employees and acting within the

scope of their employment and authority as Defendants’ agents, servants, and employees.

                             SATELLITE PIRACY/CABLE PIRACY

       16.     Plaintiff repeats, re-alleges, and incorporates by reference each and every allegation

and averment set forth in the above paragraphs of this Complaint with the same force and effect

as if the same were more fully set forth at length herein.

       17.     Defendants’ wrongful actions, in connection with the unauthorized exhibition of

the Program, as described above, violate 47 U.S.C. § 605. By reason of Defendants’ violation of

47 U.S.C. § 605, Plaintiff has standing and capacity to bring a private right of action.

       18.     Plead in the alternative, Defendants’ wrongful actions, in connection with the

unauthorized exhibition of the Program, as described above, violate 47 U.S.C. § 553, and by virtue

of same, Plaintiff has standing and capacity to bring a private right of action.

       19.     Accordingly, Plaintiff is entitled to judgment in its favor and against Defendants

for statutory damages, in the discretion of this Court, plus interest, costs, and attorney’s fees,

pursuant to 47 U.S.C. § 605 or, alternatively, pursuant to 47 U.S.C. § 553.




                                                  5
              Case 5:20-cv-01111 Document 1 Filed 09/17/20 Page 6 of 6




                                            PRAYER

       WHEREFORE, Plaintiff prays for judgment in favor of Plaintiff and against Defendants

as follows:

               a.     for statutory damages, in the discretion of this Court, of up to the maximum

       amount of $110,000.00 for the willful violation of 47 U.S.C. § 605 or, alternatively, for

       statutory damages, in the discretion of this Court, of up to the maximum amount of

       $60,000.00 for the willful violation of 47 U.S.C. § 553,

               b.     for Plaintiff’s attorney’s fees, interest, and costs of suit pursuant to 47

       U.S.C. § 605(e)(3)(B)(iii) or, alternatively, pursuant to 47 U.S.C. § 553(c)(2)(C), and

               c.     for such other and further relief to which Plaintiff may be entitled.

                                                     Respectfully submitted,

                                                     JAMIE KING, P.C.

                                                     /s/ Jamie King
                                                     Jamie King
                                                     Attorney-in-Charge
                                                     State Bar No. 24043755
                                                     P.O. Box 5757
                                                     Kingwood, Texas 77325
                                                     (832) 584-0106 Telephone
                                                     (888) 247-0443 Facsimile
                                                     jamie@jamiekingpc.com

                                                     ATTORNEY FOR PLAINTIFF,
                                                     JOE HAND PROMOTIONS, INC.




                                                6
